COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Shirley Lenoir, Individually and as personal representative of the
                         estate of Shana Lenoir and Christopher McKnight , Individually and as
                         next friend of Nayla McKnight v. U.T. Physicians, Angela Mathews,
                         Leah Ann Gonski Marino f/k/a Leah Ann Gonski, and Jaou-Chen
                         Huang, M.D.

Appellate case number:   01-14-00767-CV

Trial court case number: 2012-35806

Trial court:             164th District Court of Harris County

    Appellant’s Opposed Motion to Extend Time to File Notice of Interlocutory Appeal is
GRANTED. Appellant’s notice of appeal is considered timely filed as of September 12, 2014.
       It is so ORDERED.

Judge’s signature: ____/s/ Harvey Brown
                    Acting individually


Date: November 25, 2014